Exhibit 10.1




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 16, 2020 (the “Amendment Effective Date”), is made among Kindred
Biosciences, Inc., a Delaware corporation (“Parent”), KindredBio Equine, Inc., a
Delaware corporation (“Equine”) and Centaur Biopharmaceutical Services, Inc., a
Delaware corporation (“Centaur”), each with offices located at 1555 Bayshore
Highway, Suite 200, Burlingame, CA 94010 (Parent, Equine and Centaur,
individually and collectively, jointly and severally, “Borrower”), Solar Capital
Ltd., a Maryland corporation (“Solar”), in its capacity as collateral agent
(together with its successors and assigns in such capacity, “Collateral Agent”)
and the Lenders listed on the signature pages hereto (as defined below) or
otherwise a party hereto from time to time including Solar in its capacity as a
Lender (each a “Lender” and collectively, the “Lenders”).
Borrower, the Lenders and Collateral Agent are parties to a Loan and Security
Agreement dated as of September 30, 2019 (as amended, restated, supplemented or
modified from time to time, the “Loan and Security Agreement”).
Borrower has entered into that certain Asset Purchase Agreement, dated as March
16, 2020, by and between Dechra Limited, a private limited company organized
under the laws of England and Wales, as purchaser and Parent, as seller,
whereby: (a) Parent shall Transfer certain assets as set forth therein and (b)
Parent shall receive certain consideration as set forth therein.
Borrower has requested that the Lenders agree to certain amendments to the Loan
and Security Agreement. The Lenders have agreed to such request, subject to the
terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to the Loan and Security Agreement.
(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Amendment Effective Date:
(i)    New Definitions. The following definitions are added to Section 1.3 in
their proper alphabetical order:
“Dechra Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as March 16, 2020, by and between Dechra Limited, a private limited
company organized under the laws of England and Wales (“Dechra”), as purchaser
and Parent, as seller.
“Dechra Transaction” means the acquisition by Dechra of the Mirataz Assets
pursuant to the Dechra Asset Purchase Agreement in exchange for certain
consideration not less than the Purchase Price and Royalty Payments (each as
defined in the Dechra Purchase Agreement).
“First Amendment” means that certain First Amendment to Loan and Security
Agreement, dated as of the First Amendment Effective Date, by and among
Borrower, Collateral Agent and Lender.
“First Amendment Effective Date” means March 16, 2020.
“Mirataz Assets” means Mirataz® (mirtazapine transdermal ointment) or Accusorb™
including global rights, certain related intellectual property, inventory,
licenses and commercial contracts as set forth in the Dechra Asset Purchase
Agreement (as in effect on the First Amendment Effective Date).


1

--------------------------------------------------------------------------------

Exhibit 10.1




(ii)    Amended and Restated Definitions. The following definitions are hereby
amended and restated as follows:
“Minimum Cash Amount” is (a) at any time prior to the initial Funding Date of
any Term B Loan, Ten Million Dollars ($10,000,000), (b) at all times on and
after the initial Funding Date of any Term B Loan and prior to the initial
Funding Date of any Term C Loan, Fifteen Million Dollars ($15,000,000) and (c)
at all times on and after the initial Funding Date of any Term C Loan, Twenty
Million Dollars ($20,000,000).
“Net Product Revenue” means, with respect to Borrower and its Subsidiaries that
are Guarantors or co-Borrowers, revenue (determined under GAAP), actually
received by Borrower and its Subsidiaries that are Guarantors or co-Borrowers
(i.e., net of any deductions, commissions or other fees) with respect to
products of Borrower and its Subsidiaries that are Guarantors or co-Borrowers
that are actually sold to non-Affiliate third parties (and excluding, for the
avoidance of doubt, any payments resulting from collaborations or similar
transactions between third parties and Borrower or its Subsidiaries).
Notwithstanding anything to the contrary, Net Product Revenue shall not include
any revenue recognized in connection with the Dechra Asset Purchase Agreement
(including, without limitation, any Royalty Payments (as defined in the Dechra
Asset Purchase Agreement).
(iii)    Section 7.1. Section 7.1 is hereby amended and restated as follows:
7.1    Dispositions
Convey, sell, lease, transfer, assign, dispose of, license (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn‑out or obsolete Equipment; (c) in connection
with Permitted Liens, Permitted Investments and Permitted Licenses; (d) cash or
Cash Equivalents pursuant to transactions not prohibited by this Agreement; (e)
of Parent’s capital stock to employees, directors and consultants and other
issuances of Parent’s capital stock (including, without limitation, in private
placements to investors and in public offerings and pursuant to Parent’s
stockholder rights agreement and including warrants to purchase such capital
stock) that are not prohibited pursuant to clause (c)(ii) of Section 7.2 or any
other provision of any Loan Document or (f) of the Mirataz Assets pursuant to
the Dechra Asset Purchase Agreement.
(iv)    Section 7.13. Section 7.13 is hereby amended and restated as follows:
7.13 Financial Covenants
(a) Minimum Liquidity. Permit, at any time, Qualified Cash to be less than the
sum of the applicable Minimum Cash Amount plus the Qualified Cash A/P Amount.
(b) Minimum Cash Raise Requirement. Fail to receive unrestricted (including not
subject to any clawback, redemption, escrow or similar contractual restriction)
net cash proceeds of at least Ten Million Dollars ($10,000,000) after the First
Amendment Effective Date and prior to December 31, 2021, in each case (i) from
the issuance and sale by Borrower of its preferred or common stock or
convertible Subordinated Debt, to investors and on terms and conditions
satisfactory to Collateral Agent and (ii) excluding, for the avoidance of doubt
any proceeds received pursuant to the Dechra Asset Purchase Agreement.
(v)    Section 7.14. Section 7.14 is hereby amended and restated as follows:
7.14    Material Agreements
Without the consent of Collateral Agent, (a) enter into a Material Agreement (b)
materially amend a Material Agreement; provided, however, that Collateral
Agent’s consent shall not be required for the entry into, or the amendment of,
any agreement that (i) is a


2

--------------------------------------------------------------------------------

Exhibit 10.1




Permitted License, (ii) evidences Permitted Indebtedness or a Permitted
Investment, (iii) is a purchase order, sales order or pharmaceutical
manufacturing or supply agreement entered into in the ordinary course of
Borrower’s business, (iv) is an employment agreement, consulting agreement or
director service agreement, (v) is an employee benefit plan (as defined in
Securities and Exchange Commission Rule 405), including, without limitation an
equity incentive plan and an option, restricted stock or other equity grant
agreement, (vi) relates to Borrower’s stockholder rights agreement, (vii) is an
underwriting agreement, placement agency agreement, securities purchase
agreement or similar agreement relating to an issuance of Parent’s capital stock
(including, if applicable, warrants to purchase such capital stock) in a
transaction that is not prohibited by Section 7.2(c)(ii), or (vii) evidences a
transaction that is permitted pursuant to Section 7.3 or (c) amend the Dechra
Asset Purchase Agreement.
(vi)    Compliance Certificate. Exhibit E of the Loan and Security Agreement,
the Compliance Certificate, is hereby amended and restated in its entirety with
Annex A hereto.
(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    Fees and Expenses. Borrower shall have paid (i) all invoiced costs and
expenses then due in accordance with Section 5(e), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Amendment Effective Date
under the Loan and Security Agreement.
(b)    This Amendment. Collateral Agent shall have received this Amendment,
executed by Collateral Agent, the Lenders and Borrower.
(c)    Dechra Purchase Agreement. Collateral Agent shall have received a
fully-executed copy of the Dechra Purchase Agreement, in form and substance
satisfactory to Collateral Agent.
(d)    Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Amendment Effective Date as though made on and as
of such date; and
(ii)    There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, Borrower hereby confirms, as of the date hereof, (a) that the
representations and warranties made by it in Section 5 of the Loan and Security
Agreement and in the other Loan Documents are true and correct in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, provided, further, that to the
extent such representations and warranties by their terms expressly relate only
to a prior date such representations and warranties shall be true and correct in
all material respects as of such prior date; (b) that there has not been and
there does not exist a Material Adverse Change; (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct; (d) Lender has and shall continue to
have valid, enforceable and perfected first-priority liens, subject only to
Permitted Liens, on and security interests in the Collateral and all other
collateral heretofore granted by Borrower to Lender, pursuant to the Loan
Documents or otherwise granted to or held by Lender; (e) the agreements and
obligations of Borrower contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
the application of general principles of equity; and (f) the execution, delivery
and performance of this Amendment by Borrower will not violate any law, rule,
regulation, order, contractual obligation or organizational document of Borrower
and will not result in, or require, the creation or imposition of any lien,
claim or encumbrance of any kind on any of


3

--------------------------------------------------------------------------------

Exhibit 10.1




its properties or revenues. For the purposes of this Section 4, each reference
in Section 5 of the Loan and Security Agreement to “this Agreement,” and the
words “hereof,” “herein,” “hereunder,” or words of like import in such Section,
shall mean and be a reference to the Loan and Security Agreement as amended by
this Amendment.
SECTION 5    Miscellaneous.
(a)    Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.
(i)    Except as expressly amended pursuant hereto or referenced herein, the
Loan and Security Agreement and the other Loan Documents shall remain unchanged
and in full force and effect and are hereby ratified and confirmed in all
respects. The Lenders’ and Collateral Agent’s execution and delivery of, or
acceptance of, this Amendment shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by any of them to provide any
other or further amendments, consents or waivers in the future.
(ii)    Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement and the other Loan Documents, (2)
reaffirms, ratifies and confirms the grant of security under Section [4.1] of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement[,
including without limitation any Term Loans funded on or after the Amendment
Effective Date, as of the date hereof], and with effect from (and including) the
Amendment Effective Date, such grant of security in the Collateral: (x) remains
in full force and effect notwithstanding the amendments expressly referenced
herein; and (y) secures all Obligations under the Loan and Security Agreement,
as amended by this Amendment, and the other Loan Documents, (4) agrees that this
Amendment shall be a “Loan Document” under the Loan Agreement and (5) agrees
that the Loan Agreement and each other Loan Document shall remain in full force
and effect following any action contemplated in connection herewith.
(iii)    This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment is intended, or shall
be construed, to constitute an accord and satisfaction of Borrower’s Obligations
under or in connection with the Loan and Security Agreement and any other Loan
Document or to modify, affect or impair the perfection or continuity of Agent’s
security interest in, (on behalf of itself and the Lenders) security titles to
or other liens on any Collateral for the Obligations.
(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.
(c)    Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.
(d)    No Reliance. Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that Borrower is executing this Amendment on the basis of
its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.


4

--------------------------------------------------------------------------------

Exhibit 10.1




(e)    Costs and Expenses. Borrower agrees to pay to Collateral Agent (i) on or
before March 18, 2020 an amendment fee of One Hundred Thousand Dollars
($100,000), which shall be deemed fully earned and non-refundable on the
Amendment Effective Date and (ii) within ten (10) days of its receipt of an
invoice (or on the Amendment Effective Date to the extent invoiced on or prior
to the Amendment Effective Date), the out-of-pocket costs and expenses of
Collateral Agent and the Lenders party hereto, and the fees and disbursements of
counsel to Collateral Agent and the Lenders party hereto (including allocated
costs of internal counsel), in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith on the Amendment Effective Date or after such date.
(f)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.
(g)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF [NEW YORK]), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.
(h)    Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(i)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
(k)    Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
(l)    Release of Collateral Agent’s Lien to the Mirataz Assets. Following
effectiveness of this Amendment and concurrently with the consummation of the
Dechra Transaction, Collateral Agent (i) is hereby authorized by the Lenders to
release the Collateral Agent’s Liens in and to the Mirataz Assets and to take
such actions and execute such documents and instruments as are reasonably
requested by Borrower (at Borrower’s sole expense) to effect such release, and
(b) hereby releases all of Collateral Agent’s Liens in and to the Mirataz
Assets, and shall take such actions and execute such documents and instruments
as reasonably requested by Borrower (at Borrower’s sole expense), in connection
with such release including filing an amendment to Collateral Agent’s UCC
filings. This release is limited solely to the Mirataz Assets and all other
liens, security interests, pledges, charges, encumbrances, mortgages and
hypothecations by Borrower (other than with respect to the Mirataz Assets) in
favor of Lender remain unmodified by this release and do and shall continue in
full force and effect. Without limitation of the foregoing, the release of the
Mirataz Assets as "Collateral" pursuant hereto is limited to the Mirataz Assets
and does not encompass any other Collateral under the Loan and Security
Agreement or any of the other Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]


5

--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.


BORROWER:
 
KINDRED BIOSCIENCES, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer




KINDREDBIO EQUINE, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer
 
CENTAUR BIOPHARMACEUTICAL SERVICES, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer





 


6

--------------------------------------------------------------------------------

Exhibit 10.1








COLLATERAL AGENT AND LENDER:


SOLAR CAPITAL LTD.,
as Collateral Agent and a Lender




By: /s/ Anthony Storino
Name: Anthony Storino
Title: Authorized Signatory




7

--------------------------------------------------------------------------------

Exhibit 10.1








LENDERS:
 
 
 
 
 
SUNS SPV LLC
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CREDIT INCOME FUND SPV LLC
 
 
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CREDIT INCOME BDC SPV LLC
 
 
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CORPORATE LENDING FUND L.P.
 
 
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP SF DEBT FUND L.P.
 
 
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 







8

--------------------------------------------------------------------------------

Exhibit 10.1




ANNEX A
EXHIBIT E
Compliance Certificate
TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
Kindred Biosciences, Inc., on behalf of itself and each other Borrower

The undersigned authorized officer (“Officer”) of Kindred Biosciences, Inc.
(“Parent”), hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement dated as of September 30, 2019, by and among
Parent, each other Borrower party thereto, Collateral Agent, and the Lenders
from time to time party thereto (the “Loan Agreement;” capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no defaults or Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports; Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local Taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.


9

--------------------------------------------------------------------------------

Exhibit 10.1




 
Reporting Covenant
Requirement
Actual
Complies
1)
Monthly financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 90 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within earlier 10 days of approval or February 28), and when revised
 
Yes
No
N/A
4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
Within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
IP Report
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


Minimum Liquidity


1.
Minimum Cash Amount


•    at any time prior to the initial Funding Date of any Term B Loan,
$10,000,000


•    at all times on and after the initial Funding Date of any Term B Loan and
prior to the initial Funding Date of any Term C Loan, $15,000,000


•    at all times on and after the initial Funding Date of any Term C Loan
$20,000,000
$____________________


2.
Aggregate amount of Borrower’s and its Subsidiaries’ accounts payable that have
not been paid within ninety (90) days from the invoice date of the relevant
account payable:
$____________________


3.
Line 1 plus Line 2:
$____________________


4.
Qualified Cash:
$____________________


8.
Is Line 4 greater than or equal to Line 3?
Yes (in compliance)


No (not in compliance)







10

--------------------------------------------------------------------------------

Exhibit 10.1




Other Matters


1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No
 
 
 
 
5)
Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).
Yes
No
 
 
 
 
6)
Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No





11

--------------------------------------------------------------------------------

Exhibit 10.1




Exceptions
Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)
Kindred Biosciences, Inc., on behalf of itself and each other Borrower
By:                  
Name:                  
Title:                  
Date:


COLLATERAL AGENT USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No





12